Case 17-00120        Doc 38     Filed 05/13/19     Entered 05/13/19 15:32:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 00120
         Michelle Lawson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/03/2017.

         2) The plan was confirmed on 03/22/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was Dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00120             Doc 38           Filed 05/13/19    Entered 05/13/19 15:32:53                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $9,200.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $9,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,395.22
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $395.63
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,790.85

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acceptance Now                            Secured        1,944.00           0.00           500.00        331.93       18.49
 American Web Loan                         Unsecured      2,500.00            NA               NA            0.00        0.00
 ATG Credit LLC                            Unsecured      1,368.00            NA               NA            0.00        0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         359.00        359.72           359.72           0.00        0.00
 Chase Card                                Unsecured         497.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured      2,000.00         244.00           244.00           0.00        0.00
 Comcast                                   Unsecured         464.89           NA               NA            0.00        0.00
 ECast Settlement Corp                     Unsecured         186.00        188.07           188.07           0.00        0.00
 Green Trust Cash LLC                      Unsecured         450.00           NA               NA            0.00        0.00
 Internal Revenue Service                  Unsecured           0.00      1,301.86         1,301.86           0.00        0.00
 Internal Revenue Service                  Priority       6,600.00       3,213.19         3,213.19           0.00        0.00
 Mercy Hospital & Medical Center           Unsecured         695.25           NA               NA            0.00        0.00
 Northwest Collectors                      Unsecured         343.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates             Unsecured         744.00        758.80           758.80           0.00        0.00
 Prestige Financial Services               Unsecured            NA       4,739.90         4,739.90           0.00        0.00
 Prestige Financial Services               Secured       18,041.00     17,931.90        13,192.00       3,855.66    1,203.07
 Quantum3 Group                            Unsecured         127.00        127.34           127.34           0.00        0.00
 Resurgent Capital Services                Unsecured         392.00        392.09           392.09           0.00        0.00
 Wells Fargo Bank                          Secured       24,439.00     23,901.06        23,901.06            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00120        Doc 38      Filed 05/13/19     Entered 05/13/19 15:32:53             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $37,093.06          $3,855.66           $1,203.07
       All Other Secured                                    $500.00            $331.93              $18.49
 TOTAL SECURED:                                          $37,593.06          $4,187.59           $1,221.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $3,213.19               $0.00             $0.00
 TOTAL PRIORITY:                                          $3,213.19               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,111.78               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,790.85
         Disbursements to Creditors                             $5,409.15

 TOTAL DISBURSEMENTS :                                                                       $9,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
